Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 12/20/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2019 and 03/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The phrase “a design of a target Intellectual Property (IP)” renders the claim indefinite because it fails to clearly define the term “target Intellectual Property”. There is a great deal of confusion and uncertainty as to the proper interpretation of the limitation. The term needs to be clearly redefined within the claim such that a prior art rejection is not to be based on considerable speculation about the meaning of the term employed in the claim or assumptions that must be made as to the scope of the claim(s).
The same reasoning applies to dependent claims 2-7 by virtue of the their dependency from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ansari et al. (US 20190303268).

Regarding claim 1, Ansari discloses a system-on-chip (SoC 102; Fig. 2) comprising:
(debug packet controller 202; FIG. 2) configured to, in response to a request from a host, generate a first signal for requesting error information, the error information being related to an error associated with a design of a target Intellectual Property (IP) (The debug packet controller decodes the subcommands, determines the interface circuit to which an access request should be issued, and issues the access request. The addresses in the debug packet can reference the storage circuits 112 of the processor subsystem 106, storage circuits 114 of the programmable logic subsystem 108, or storage circuits 116 of the hardwired logic circuitry 110; [0038]
debug packet controller 202 and a debug I/O interface 204. The debug packet controller 202 is responsible for processing debug packets received from the debugger system 104 (FIG. 1); [0049]); and
a local controller configured to generate a second signal including the error information of the target IP, when the request from the host is determined to be related to the target IP based on the first signal (debug packet controller 202 can selectively and directly receive trace data from the processor debug/trace circuit as shown by signal line 218. Alternatively, the debug packet controller can issue read and write requests via the multiplexer circuitry 214 to access the storage circuits of the processor subsystem through the processor debug/trace circuit 208; [0053]),
wherein the central controller is further configured to transmit the error information of the target IP to the host based on the second signal (responses are returned to the debugger system by the debug packet controller; [0049]).

(The debug packet controller 202 determines if the address in a debug packet references a storage circuit of a processor subsystem 106 on the SoC 102, a storage circuit of a programmable logic subsystem on the SoC, or a storage circuit of a math engine circuit on the SoC. More specifically, the addressed target can be a dedicated debug subsystem/Interconnect in the processor subsystem; the dedicated trace buffer in the processor subsystem; the device configuration subsystem 216 interface for configuring the processor core(s) 206 of the processor subsystem or the programmable logic subsystem 106 before boot; and the SoC switch 210 and network-on-chip (NoC) 212 for accessing all operational registers within the system including registers of the processor subsystem, registers of the circuits implemented in the programmable logic subsystem, and registers in the hardwired logic/math engines 110; [0051]).

Regarding claim 3, Ansari discloses wherein the network-on-chip further comprises a network interface for communication between the target IP and the local controller, wherein the local controller is further configured to obtain the error information of the target IP from the target IP through the network interface (addressed target can be a dedicated debug subsystem/Interconnect in the processor subsystem; the dedicated trace buffer in the processor subsystem; the device configuration subsystem 216 interface for configuring the processor core(s) 206 of the processor subsystem or the programmable logic subsystem 106 before boot; and the SoC switch 210 and network-on-chip (NoC) 212 for accessing all operational registers within the system including registers of the processor subsystem, registers of the circuits implemented in the programmable logic subsystem, and registers in the hardwired logic/math engines 110; [0051].
debug packet controller 202 can selectively and directly receive trace data from the processor debug/trace circuit as shown by signal line 218. Alternatively, the debug packet controller can issue read and write requests via the multiplexer circuitry 214 to access the storage circuits of the processor subsystem through the processor debug/trace circuit 208. Access to the storage circuits of the processor subsystem can further be provided to off-SoC circuits via the debug I/O interfaces 204 and to on-SoC components via the SoC switch 210; [0053]).

Regarding claim 4, Ansari discloses wherein the first signal comprises information of an identifier, wherein the local controller is configured to determine whether the request from the host is for the target IP, based on the identifier of the first signal and an identifier stored in or assigned to the local controller (addressing in a debug packet can reference particular storage circuits of an SoC and also particular SoCs that are connected in a daisy chain. Each packet can have a target identifier that references a particular SoC. For a packet that is targeted for a specific SoC, if the packet is attempting to access a storage circuit within that SoC, for each of the subcommands that are included in the packet, there is an address that references the location of that storage element.  In addressing the storage circuits of the subsystems by the debug packet, the debug packet controller determines if the target is a dedicated debug subsystem/Interconnect in the processor subsystem; a dedicated trace buffer in the processor subsystem; an SoC configuration interface for configuring the programmable logic subsystem or the processor subsystem before booting the SoC; or the main SoC switch and network-on-chip (NoC) on the device for accessing all operational registers within the system including processor subsystem registers, registers in the application circuitry implemented in the programmable logic subsystem, and registers in the math engine circuits; [0021-0022]).

Regarding claim 5, Ansari discloses wherein the local controller is configured to receive the error information of the target IP obtained from the target IP when the identifier of the first signal matches the stored or assigned identifier (transaction control circuit 318 by way of multiplexer 322 selects a debug packet for processing. For debug packets having operation codes that specify access to storage circuits, the transaction control circuitry selects one of the interface circuits to the different subsystems of the SoC based on the address in the debug packet. Signal lines 324 connect to the different interfaces to the subsystems; [0065]).

Regarding claim 6, Ansari discloses wherein the error information relates to whether the error occurs in the target IP (If the debug packet controller detects a Test operation, decision block 434 directs the process to block 436. For a Test Memory operation code, at block 436, the debug packet controller issues a read request on the interface to the addressed subsystem of the SoC. At block 438, the debug packet controller performs a logic function (e.g., AND) of the data value by the read request with a mask value associated with the test operation in the debug packet. At block 440, the debug packet controller compares the result of the logic function to a compare value associated with the test operation. At block 442, the debug packet controller stores a value in the condition register 346 (FIG. 3) based on the comparison results. For example, if the comparison results indicate that the compare value is equal to the results of the logic function, a logic value 1 can be stored in the condition register. Otherwise, a logic value can be stored in the condition register; [0075]).	

Regarding claim 7, Ansari discloses wherein the error information relates to a type of the error occurring from the design of the target IP (GetCond_Mem_Op subcommand can be used by the host debugger system to explicitly return the state of the condition register so that the host debugger system can determine whether a SkipIf_Mem_Op caused skipping of subcommand and whether or not the host debugger system should expect a response from a read or write operation that followed the SkipIf_Mem_Op; [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sarta et al. (US 8764874), “Arrangement, Method, Integrated Circuit And Device For Routing Requests.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413